Winslow, J.
There is but one question of law in this case. The defendant was allowed to testify against objection that she did not herself indorse the name of James Quinn upon the backs of the certificates of deposit in controversy, and that she had had the certificates in her possession since the latter part of January, 1896. It is claimed that these are statements of transactions with a deceased party, and incompetent, under sec. 4069, R. S. 1878. This contention seems fully answered by the decision of this court in the case of Stewart v. Stewart, 41 Wis. 624. There the question was whether a deed had been delivered by a deceased grantor to the defendants, and it was held that they could testify as to how long it had been in their possession, and that such testimony would not be testimony of any transaction had by them with the deceased. It is equally apparent that a denial by the defendant that she had forged the name of the deceased on the back of the certificates is not evidence in respect to a transaction with the deceased.
The remaining questions are questions of fact. The defendant produced direct evidence to show that the certificates .were actually indorsed by the deceased in his lifetime, and delivered to the defendant, as well as expert evidence to the effect that the signatures upon the backs of the certificates were in fact the signatures of the deceased. On the other hand, the plaintiff, introduced expert evidence to *469the effect that the signatures were not written by the deceased, and also produced evidence of collateral facts tending to disprove the alleged gift. Upon all this testimony, the trial judge who saw the witnesses determined that the alleged gift was sufficiently proven. We are unable to say that this conclusion, is clearly against the weight of the evidence, and hence we cannot disturb it.
By the Goit/rt.— Judgment affirmed.